DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.
 
Response to Arguments
	Applicant has amended claims 1 and 22 to overcome the prior art rejection under 35 U.S.C. §103. Further, Applicant has amended claims 1 and 22 to overcome the rejection under 35 U.S.C. §112. 

Allowable Subject Matter
	The following is an Examiner’s statement for reasons for allowance:
	Claims 1-3 and 7-22 are allowable over the prior art.



	With respect to claim 1, Wang taken either individually or in combination with other prior art of record fails to teach or suggest: “...wherein the rolling velocity is predefined to be greater than or equal to a predefined minimum velocity, so that during undershooting, the rolling velocity is prevented from falling below a predefined minimum velocity, so that the minimum velocity is selected so that the rolling velocity falls below a predefined minimum value, and so that the minimum velocity is selected so that a premature stopping of the motor vehicle due to a target velocity that is too low is prevented… wherein the velocity is already reduced prior to reaching the first distance, in order to have reached the rolling velocity upon reaching the first distance, and wherein the predefined minimum value is above zero, since the rolling velocity cannot fall below the predefined minimum value...” (Emphasis added) in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Independent claim 22 recites substantially similar language and is allowed for the same reasons as independent claim 1.

	Claims 2, 3, and 7-21 are allowed because they dependent from an allowed claim.




EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment issue fee.

	Authorization for this examiner’s amendment was given in a correspondence on
09/20/2021 and 09/27/2021, see attached correspondence and complete claims set.

	The claims have been amended as follows:

1. (Currently Amended) A method for operating a motor vehicle, the method comprising:
a)  automatically accelerating the motor vehicle from a standstill, to a predefined setpoint velocity;
b)  automatically decelerating, up to a predefined first distance of the motor vehicle to a 
c)  starting at a predefined second distance of the motor vehicle to the target location, decelerating the motor vehicle to a standstill, the second distance to the predefinable target location being smaller than the first distance, wherein the motor vehicle comes to a standstill at the target location;
a 
            wherein an instantaneous driving velocity falls below the predefined rolling velocity during the deceleration results in the setpoint velocity or a setpoint rolling velocity being adjusted or set to a minimum of an undershoot velocity, so that in the case of undershooting, the vehicle is no longer accelerated back to the setpoint rolling velocity, so as to reduce jolt as brake application is increased, and so that a last brake phase is not initiated directly from an acceleration phase,
            wherein the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity [[if]] when the driving velocity falls below the rolling velocity immediately prior to c), 
wherein the rolling velocity is predefined to be greater than or equal to a predefined minimum velocity, so that during undershooting, the rolling velocity is prevented from falling below a predefined minimum velocity, so that the minimum velocity is selected so that the rolling velocity falls below a predefined minimum value, and so that the minimum velocity is selected so that a premature stopping of the motor vehicle due to a target velocity that is too low is prevented, 

            wherein a 
            wherein the predefined minimum value is above zero, since the rolling velocity cannot fall below the predefined minimum value.
 
2.  (Previously Presented) The method as recited in claim 1, wherein a point in time of the deceleration in b) is determined as a function of a setpoint deceleration so that the motor vehicle continues to be moved at the rolling velocity starting at the first distance.
 
3.  (Original) The method as recited in claim 1, wherein the setpoint deceleration is predefined between 0.1 m/s2 through 1 m/s2.
 
4-6. (Canceled).
 
7.  (Previously Presented) The method as recited in claim 1, wherein, if a total distance to reach the target location is smaller than the first distance, then the motor vehicle is accelerated to the minimum velocity in a).
 
8.  (Currently Amended) The method as recited in claim 1, wherein [[a]] the target velocity is predefined to be between 0.5 km/h and 20 km/h.
 

 
10.  (Previously Presented) The method as recited in claim 1, wherein the rolling velocity is predefined to be between 0.1 km/h and 1 km/h.
 
11.  (Currently Amended) The method as recited in claim 10, wherein the rolling velocity is predefined to be between 0.2 km/h and 0.6 km/h.
 
12.  (Previously Presented) The method as recited in claim 1, wherein the minimum velocity is predefined to be between 0.05 km/h and 0.7 km/h.
 
13.  (Previously Presented) The method as recited in claim 12, wherein the minimum velocity is predefined to be between 0.1 km/h through 0.4 km/h.
 
14.  (Currently Amended) The method as recited in claim 1, wherein a predefined first distance is predefined to be between 30 cm and 250 cm.
 
15.  (Currently Amended) The method as recited in claim 14, wherein the predefined first distance is predefined to be between 70 cm and 150 cm.
 
16.  (Currently Amended) The method as recited in claim 1, wherein a predefined second distance is predefined to be between 20 cm and 120 cm.
 
predefined second distance is predefined to be between 40 cm and 80 cm.
 
18.  (Currently Amended) The method as recited in claim 1 [[6]], wherein a predefined third distance is predefined to be between 5 cm and 60 cm.
 
19.  (Currently Amended) The method as recited in claim 18, wherein the predefined third distance is predefined to be between 10 cm and 30 cm.
 
20.  (Currently Amended) The method as recited in claim 7, whereina predefined total distance is predefined to be between 1 cm and 2000 cm.
 
21.  (Currently Amended) The method as recited in claim 20, wherein the predefined total distance is predefined to be between 5 cm and 1000 cm.
 
22. (Currently Amended) A device for operating a motor vehicle, which includes a controllable drive unit and a controllable braking system, comprising:
a control unit for operating the motor vehicle, and being configured to perform the following:
a)  automatically accelerating the motor vehicle from a standstill, to a predefined setpoint velocity;
b)  automatically decelerating, up to a predefined first distance of the motor vehicle to a 
c)  starting at a predefined second distance of the motor vehicle to the target location, decelerate the motor vehicle to a standstill, the second distance to the target location being smaller than the first distance, wherein the motor vehicle comes to a standstill at the target location;
            wherein the motor vehicle is initially decelerated to the rolling velocity, where the rolling velocity is maintained until the second distance to the target location is reached, wherein only then is a deceleration of the motor vehicle carried out to the point of stopping, wherein in a 
            wherein an instantaneous driving velocity falling below the predefined rolling velocity during the deceleration results in the setpoint velocity or a setpoint rolling velocity being adjusted or set to a minimum of an undershoot velocity, so that in the case of undershooting, the vehicle is no longer accelerated back to the setpoint rolling velocity, so as to reduce jolt as brake application is increased, and so that a last brake phase is not initiated directly from an acceleration phase,
            wherein the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity [[if]] when the driving velocity falls below the rolling velocity immediately prior to c), 
wherein the rolling velocity is predefined to be greater than or equal to a predefined minimum velocity, so that during undershooting, the rolling velocity is prevented from 
            wherein at a third distance to the target location, which is smaller than the second distance, the motor vehicle is constantly decelerated up to the target location, so that no successive must be planned, 
            wherein a 
            wherein the predefined minimum value is above zero, since the rolling velocity cannot fall below the predefined minimum value.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662